     Case 2:20-cv-01716-APG-BNW Document 55 Filed 12/07/20 Page 1 of 3




 1 Adam Sanderson
   Texas Bar No. 24056264
 2 (Admitted pro hac vice)
   adam.sanderson@rm-firm.com
 3 Brett S. Rosenthal
   Texas Bar No. 24080096
 4 (Admitted pro hac vice)
   brett.rosenthal@rm-firm.com
 5 REESE MARKETOS LLP
   750 N. Saint Paul St., Suite 600
 6 Dallas, Texas 75201-3201
   Telephone: 214.382.9810
 7 Facsimile: 214.501.0731

 8 Gregory H. King
   Nevada Bar No. 7777
 9 gking@kingdurham.com
   Matthew L. Durham
10 Nevada Bar No. 10342
   mdurham@kingdurham.com
11 KING & DURHAM PLLC
   6385 S. Rainbow Blvd., Suite 220
12 Las Vegas, Nevada 89118
   Telephone: (702) 833-1100
13 Facsimile: (702) 833-1107

14 Attorneys for Plaintiffs

15
                                 UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF NEVADA
17

18 KENNETH LANE, et al.,                       Case No. 2:20-cv-01716-APG-BNW

19                 Plaintiffs,                 STIPULATION AND ORDER TO
                                               EXTEND TIME TO RESPOND TO AND
20         v.                                  FILE A REPLY IN SUPPORT OF
                                               MOTION TO TRANSFER VENUE (ECF
21 CONESTOGA SETTLEMENT SERVICES,              NO. 34) MOTION TO COMPEL
   LLC, et al.,                                ARBITRATION (ECF NO. 35) AND
22                                             MOTION TO DISMISS (ECF NO. 36)
                Defendants.
23                                             (Second Request)

24

25 ///

26 ///

27 ///

28 ///
     Case 2:20-cv-01716-APG-BNW Document 55 Filed 12/07/20 Page 2 of 3




 1          On November 9, 2020, Defendant Provident Trust Group, LLC (“Provident”) filed a

 2 Motion to Transfer Venue (ECF No. 34), a Motion to Compel Arbitration (ECF No. 35), and a

 3 Motion to Dismiss Plaintiffs’ Complaint Against Provident (collectively, the “Motions”). On

 4 November 18, 2020, Plaintiffs filed an Unopposed Motion for Extension of Time, requesting a 21-

 5 day extension of time (from November 23 to December 14) to respond to the Motions due to the

 6 significant briefing required to respond to the three Motions. The Unopposed Motion for

 7 Extension of Time was granted on November 19, 2020.

 8          Plaintiffs now request an additional 30-day extension to respond to the Motions, and

 9 Provident requests 30 days to reply to Plaintiffs’ response. The parties seek these extensions not
10 for purposes of delay but because they need additional time to prepare the significant briefing on

11 the Motions due to the holiday schedules of counsel and because Plaintiffs’ counsel, Brett

12 Rosenthal, and his wife are expecting the birth of their child this week.

13          Accordingly, Plaintiffs and Provident, by and through their respective counsel of record,
14 hereby stipulate and agree that:

15          •   Plaintiffs shall have a 30-day extension, until January 13, 2021, to file their responses
16              to the Motions; and
17          •   Provident shall have 30-days, until February 12, 2021, to file their replies to the
18              Plaintiffs’ responses.
19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


                                                      -2-
     Case 2:20-cv-01716-APG-BNW Document 55 Filed 12/07/20 Page 3 of 3




 1         This is the second request for an extension of the briefing deadlines relating to the

 2 Motions.

 3   DATED: December 7, 2020                              DATED: December 7, 2020

 4   GREENBERG TRAURIG, LLP                               KING & DURHAM PLLC
 5

 6   By: /s/ Robert H. Bernstein                          By: /s/ Matthew L. Durham
 7   MARK E. FERRARIO, NV Bar 1625                        MATTHEW L. DURHAM, NV Bar 10342
     JASON K. HICKS, NV Bar 13149                         6385 S. Rainbow Blvd., Suite 220
 8   10845 Griffith Peak Drive, Suite 600                 Las Vegas, Nevada 89118
     Las Vegas, Nevada 89135                              Phone: (702) 833-1100
 9   Phone: (702) 792-3773
                                                          ADAM SANDERSON, pro hac vice
10   ROBERT H. BERNSTEIN, pro hac vice                    REESE MARKETOS LLP
     500 Campus Drive, Suite 400                          750 N. Saint Paul St., Suite 600
11   Florham Park, New Jersey 07932                       Dallas, Texas 75201-3201
     Telephone: (973) 360-7900                            Phone: (214) 382-9810
12
     Attorneys for Defendant Provident Trust Group,       Attorneys for Plaintiffs
13   LLC
14

15                                               ORDER

16         IT IS SO ORDERED.

17

18                 December 7, 2020
           DATED: ______________________
                                                     UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                    -3-
